DETAILED ACTION - ALLOWANCE
Status of Application
The response filed 12/10/2021 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claims 1-4, 6 have been amended.
Claims 7-17 have been added.
A 132 declaration by Dr. Ching-Li Tseng is submitted.
Claims 1-17 are pending in the case.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All grounds not addressed in the action are withdrawn or moot as a result of claim amendment.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg Turocy on April 29, 2022.
The application has been amended as follows: 
Cancel claims 3, 9, 12-17.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are directed to an ophthalmic composition comprising lutein, polyvinyl alcohol, and artificial tears wherein the lutein is 1.25 µM to 10 µM, and the polyvinyl alcohol is 0.1%-1.5%w/v and the pH is from 6.5-8.5.
The submitted 132 declaration demonstrated the criticality for the ophthalmic concentration of lutein on cell viability of the human corneal epithelial cells from 1.25 µM to 10 µM, as the cell viability of the lutein was significantly reduced by more than 40% when the concentration of lutein was greater than 10 µM such as 20µM and 40µM. This showing is unexpected. 
The instant claims are now commensurate in scope with the evidence of criticality in the declaration for the ophthalmic lutein to be from 1.25µM to 10µM overcoming the prior art of record which was a larger range of concentrations for lutein and is free of the prior art. 

Conclusion
Claims 1-2, 4-8, 10-11 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613